Lumpkin, Justice.
1. It is unnecessary to elaborate the question of practice to which, the first head-note relates. It speaks for itself. In the absence of information as to what facts were sought to be proved by the attorney at law who was offered as a witness, it is impossible for us to determine as to his competency, or to intelligently decide whether or not the ruling of the court holding him to be incompetent affords any cause for a new trial.
2. Upon its merits, this case is controlled by that of Guarantee Company of North America v. East Rome Town Company et al., 96 Ga. 511. For this reason, we' will not attempt to discuss it in detail. The transactions involved are part and parcel of those which constituted the subject-matter of controversy in the case just cited. In all essential respects, the facts of both cases are substantially the same. We held in the former case that the verdict in favor of the East Rome Town Company was not supported by the evidence. For similar reasons, we hold now that it was error in the present case to grant a nonsuit.

Judgment reversed.